DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 28, 29 and 28 have been renumbered as claims 28, 29 and 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10,13,15-18, 20-25, 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3200559.
Regarding claim 1, EP discloses a cartridge for use with a vaporization device, the cartridge comprising: a reservoir 20 configured to contain a vaporizable material; a wick 10 configured to draw the vaporizable material from the reservoir to a vaporization region, the wick 10 including a porous wicking material surrounding at least a part of a hollow core 105, the porous wicking 10 material allowing one or more of a radially directed absorption of the vaporizable material and an axially directed absorption of the vaporizable material; and a heating element 104 disposed within the vaporization region and adjacent the wick 10, the heating element 104 configured to heat the vaporizable material drawn from the reservoir.
Regarding claim 2, EP discloses the hollow core 105 is in fluid communication with the reservoir.
Regarding claim 3, EP discloses the hollow core 105 extends between opposing ends of the wick 10.
Regarding claim 4, EP discloses the opposing ends of the wick 10 each include an opening that allows the vaporizable material to flow into the hollow core 105.
Regarding claim 5, EP discloses the wick 10 further includes a support structure 104 configured to retain a shape of the hollow core 105.
Regarding claim 6, EP discloses the support structure 104 includes a spring having a helical shape.
Regarding claim 7, EP discloses the shape of the hollow core 105 includes a cylindrical shape.
Regarding claim 9, EP discloses the hollow core 105 is void of material.
Regarding claim 10, EP discloses the hollow core 105 comprises a thermally conductive material extending therethrough.
Regarding claim 13, EP discloses the vaporizable material is a liquid.
Regarding claim 15, EP discloses the heating element 104 is in thermal communication with the wick 10 thereby allowing the heating element 104 to increase a temperature of at least the porous wicking material.
Regarding claim 16, EP discloses a wick 10 for including in a cartridge for use in a vaporization device, the wick 10 comprising: a porous wicking material surrounding at least a portion of a hollow core 105; and a support structure 104 configured to retain a shape of the hollow core 105, the support structure 104 including a spring having a helical shape.
Regarding claim 17, EP discloses the hollow core 105 extends between opposing ends of the wick 10.
Regarding claim 18, EP discloses the opposing ends of the wick 10 each include an opening that allows a vaporizable material to flow into the hollow core 105.
Regarding claim 19, EP discloses the shape of the hollow core 105 includes a cylindrical shape.
Regarding claim 20, EP discloses the porous wicking material10  allows one or more of a radially directed absorption of a vaporizable material and an axially directed absorption of the vaporizable material.
Regarding claim 21, EP discloses the vaporizable material is a liquid.
Regarding claim 22, EP discloses the hollow core 105 is void of material.
Regarding claim 23, EP discloses the hollow core 105 comprises a thermally conductive material extending therethrough.
Regarding claim 24, EP discloses further comprising a heating element 104 coupled to at least one side of the wick 10.
Regarding claim 25, EP discloses the heating element 104 is a coil that wraps around a circumference the wick 10.
Regarding claim 28, EP discloses the first direction extends parallel to a longitudinal axis of the wick 10.
Regarding claim 29, EP discloses further comprising transferring heat along a thermally conductive material extending along the hollow core 105.
Regarding claim 30, EP discloses the wick 10 further comprises: a support structure 104 configured to retain a shape of the hollow core 105, the support structure 105 including a spring having a helical shape.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EP in view of Thorens (U. S. 2018/0007972).
Regarding claim 11, EP discloses the claimed invention except for the thermally conductive material comprises one or more of copper, steel, stainless steel, aluminum, titanium, nickel, or any metal.  Thorens discloses the thermally conductive material comprises one or more of copper, steel, stainless steel, aluminum, titanium, nickel, or any metal.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify EP to provide such features as taught by Thorens so as to provide for better material for heating use.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP in view of Li (U. S. 2016/0135505).
Regarding claim 12, EP discloses the porous wicking material comprises one or more of fibrous braided or woven high temperature resistant material, silica, cotton, or other material having a high porosity.  Li discloses \the porous wicking material 117 comprises one or more of fibrous braided or woven high temperature resistant material, silica, cotton, or other material having a high porosity.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify EP to provide such features as taught by Li so as to provide for better material for heating use.
Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over EP in view of Zhu (U. S. 2015/0296887).
Regarding claims 14, 26, EP discloses the claimed invention except for the heating element is a coil that wraps around a circumference of the wick.   Zhu, see figures 1, 4, discloses heating 102 is a coil shape.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify EP to provide such features as taught by Zhu so as to easier manufacture.

Response to Arguments
Applicant’s arguments with respect to claim(s) of the amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831